DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

1.	This action is in response to the communication filed on November 16, 2020.  Claims 1-5 were previously received for consideration.  Per the received amendments, no claims have been canceled or added. This action is made FINAL.

Claim Status
2.	Claims 1-5 are currently pending consideration.

Greetings from Your Examiner

3.	Dear applicant, my name is Kaveh Abrishamkar, the patent examiner assigned to process your patent application.  After reviewing this Office Action, please do not hesitate to contact me via telephone.  My telephone number is 571-272-3786.  If you cannot reach me in person, please leave a voicemail and I will try to return your call within 24 hours. 

Examiner Remarks
4.	This case is being examined in the “Pro Se Examination Unit” (Art Unit 3649).  Pro Se Assistance is a current pilot program at the USPTO which offers customer service to applicants filing patent applications without legal representation.

6.    Applicant should respectfully note that any amendments made should comply with MPEP §714 and 37 CFR §1.121. The below hyperlink provides an example of making a proper response, and the examiner strongly suggests referencing it when preparing a response. Should applicant desire a paper copy, please contact the examiner at the below telephone number and one will be provided.
http://www.uspto.gov/ web/ offices/pac/dapp/ opla/preognohce/formatrevamdtprac.pdf
7.	The USPTO understands Internet e-mail communications may be more convenient for some applicants. However, communication via e-mail proses risks to information confidentiality. The USPTO will NOT respond via e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. §122 without a signed written authorization by applicant in place.
In the case the applicant wishes to communicate with the examiner via e-mail, a written authorization must be submitted by mail, fax or EFS-Web prior to any e-mail communication (i.e., the authorization cannot be e-mailed to the examiner). For the applicant's convenience, the examiner has included a link to the Form-Authorization for Interest Communication in a patent Application:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.
Please note that the authorization may later be withdrawn by filing a signed paper clearly identifying the original authorization and indicating that the authorization has been withdrawn (see MPEP §502.03). Also note that a formal reply to an Office Action can NEVER be submitted via email.

8. 	Finally, applicant should respectfully note that the position of the U.S. Patent and Trademark Office is to recommend all applicants seek the advice of a registered practitioner, especially prior to the acceptance of claims for allowance. While the advice is not required, it is encouraged in order to best protect the applicant's interests. Please note that the suggestion of seeking representation does not necessarily conclude that patentability of the present invention is inevitable.

Response to Arguments
Applicant's arguments filed on November 16, 2020 have been fully considered but they are not persuasive for the following reasons:
The Applicant must address all the rejections presented in the Non-Final rejection.  The Applicant did address the 102/103 prior art rejections but did not address the 112 or 101 rejections.  The Examiner will consider the amendments presented to determine if the 112 and 101 rejections have been overcome.  The Applicant must address all rejections in a response.  
The Examiner will outline the rejections below under each subsection.  The rejections that will be issued are 112 (directed to clarity of the invention), 101 (directed towards if the claim is directed towards a statutory class of invention) and 102/103 (directed towards prior art mapped to the claims).
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The amendments to the claims have added limitations which required additional references.  
The Applicant is advised to look at the patents cited for examples of claim construction.  Furthermore, the Applicant may contact the Examiner for guidance on the 101 rejection.




Claim Objections
Note:  Claim objections are minor objects to the form of the claims.  For example, spelling or grammatical mistakes would fall under this category. 

Claims 1-5 are objected to because of the following informalities:  
	The claims are all written in a narrative form and sometimes contain multiple sentences, which are both improper.  There can only be one period in every claim.  The other limitations can be separated by a semi-colon.
Applicant should review the attached patents listed on the PTO-892 form for examples of proper claim construction.   
	Claim 1 informalities: 
	Claim 1 is broken up into many different sentences.  Each limitation of the process claim should be an action, and be separated by a semi-colon.  See examples in the attached patents.  For example, claim 1 can be written as:  A process for performing repairs on a computer comprising: a) providing a successful internet connection; b) creating a system restore point; c) performing an automated back-up; e) downloading a repair program from a cloud server.  This is merely an example and not illustrative or a suggestion. 
Line 8:  the claim starts with “The stated combination.”  This is improper.  First, there should not be multiple sentences, and second, the claim should read as “wherein the two-step process provides” or something similar.


	Claim 2 informalities:
	Claim 2 is broken up into multiple sentences which is improper for the reasons described above. 
	Claim 2 contains multiple instance of improper grammar and spelling.  Non-exhaustive examples include:  improper capitalization of the word “method” in line 4, “In example, is some cases” is improper in step a) and there are limitations such as “The flexibility and adaptability of this method are needed to quickly respond to evolving threats” which are narrative and do not positive recite a method step.  Each limitation in a method claim should have an active step for performing a step in the method. 

	Claim 3 informalities:
	Line 1:  a comma should be placed after “algorithm.” 
	
	Claim 4 informalities:
	Line 3:  “query’s” should be correct to “queries.”  
	Line 4:  “Repairs” should not be capitalized.

	Claim 5 informalities: 
	The claim is multiple sentences which is improper. 
	Line 1:  “Tool” and “Threats” are both improperly capitalized.
	Line 2:  “and or” should be corrected to “and/or.” 
	 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Note:  112(b) rejections are directed towards the clarity of the claim.  For example, if a claim is unclear in the way it is written it would be subject to a 112(b) rejection. 

Claims 1-5 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.












Claim Rejections - 35 USC § 101


Note:  101 Rejections are directed towards whether or not the claims are eligible to be patented. 



35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3 and 4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. An abstract idea is a category of invention which has been determined to possibly be non-statutory.  These include mathematical concepts, mental processes, and certain methods of organizing human activity.  If the claims fall under one of these groupings, then further investigation is required to determine whether there is a practical application which means there is an additional element or combination of elements which imposes a meaningful limitation on the judicial exception (abstract idea grouping).  There are multiple considerations when determining whether limitations are indicative of integration into a practical application.  These include improvements to the functioning of a computer or to any other technology or technical field.  Limitations that do not integrate an abstract idea into a practical application include just using a 

In the present case, claim 1 recites multiple steps including checking an internet connection, creating a data back-up, downloading a repair program, repairing a hard drive, repairing a boot, repairing startup and system files, removing file threats, downloading control code, restarting the computer, removing threats, removing disablers, removing security programs, cleaning the browser, connecting to the internet, repairing cleaning and removing different threat types, resetting windows components, and passing the results up to a server.  These elements are all directed towards a method of organizing human activity as they can be performed by a human and do not require any specialized hardware.  The human user who is cleaning his computer can perform all the above steps of removing file threats using well-known virus software.  Therefore, it is determined that the claims are directed towards a judicial exception.  The next step is to determine whether this judicial exception (method of organizing human activity) is integrated into a practical application.  
This judicial exception is not integrated into a practical application because though a computer is used to remove viruses, all the steps are instituted by a human user.  There are no additional elements which would integrate the method of organizing human activity into a practical application. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the multiple limitations of detecting and cleaning the computer do not comprise an inventive step.  These steps were all known in the art and are conventional in the field of virus scanning and removal.  The final step of sending the results to the server is considered extra-solution activity.  Extra-solution activity is considered an insignificant step such as storing, sending, or displaying which is not an important step in the claimed invention. ‘
Therefore, the claims above are rejected under 101.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Note:  a 102 rejection is a prior art rejection where every limitation of the claim is anticipated by the prior art reference. 

Claim(s) 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reinert et al. (U.S. Patent (U.S. Patent 6,347,375).

Regarding claim 3, Reinert discloses: 
	A method to collect and interpret with an algorithm saved computer information in regards to successful boot or start-up information, states, conditions, setting and relevant data to be used in an algorithm allowing recovery of these successful boot and/or start-up conditions to effect boot or start-up repairs (column 7, lines 27-60, column 8, lines 7-20:  bootable virus utility is used by the user may conduct virus repair operations to allow the system to boot).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Note:  a 103 rejection is an obviousness rejection over prior art.  One or more references are used.  If more than one reference is used, the Examiner must state why it is obvious to combine the one or more references.

Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinert et al. (U.S. Patent 6,347,375) in further in view of Largman et at. (U.S. Patent Pub. No. US 2004/0236874).

Regarding claim 1, Reinert discloses:


Step 1) hardware, startup, boot, connectivity, system, operating system and software repairs (column 6, lines 60-67:  virus repair program);
a) user selects if the computer starts/boots or if it is disabled – if disabled, they are given the option to create a bootable USB to run repairs.  Non-starting computers are booted from the USB into a second operating system, independent of the computers operating system, to affect repairs (column 6, lines 50-60:  if the local computer is unable to boot, a bootable virus program is located to the local computer memory);

b) check internet connection – establish an internet connection using previously successful configurations or repairing connectivity configurations from multiple locations and files to rebuild a successful internet connection (column 7, lines 1-20:  establish a communication with the remote computer).

data recovery operations ensures that recovered data is free from viruses).

d) perform automated backup – automated backup of the users critical files and folders that may not have been accessible due to corrupt boot or startup issues, blue screens/black screens or other disabling threats (column 8, lines 45-60:  data recovery operations ensures that recovered data is free from viruses).

e) download repair program from the cloud – download repair programs, tools, executables, code, files/folders, components and utilities from the cloud without installing on the sick or compromised computer (column 8, lines 10-20:  downloaded the program from a remote computer to a local computer).

f) repair hard drive(s) – by performing Microsoft check disc or similar 3rd party software utilities that spare hard drive defects, checks and repairs file system, meta data, and cleans up security descriptors and access related problems (column 6, lines 44-67, column 8, lines 30-45:  repairing the computer).  

g) Repair boot – use previously successful boot configurations or repair boot configurations from multiple locations and files, using a repair algorithm to rebuild a successful boot table or boot configuration (column 6, lines 44-67, column 8, lines 30-45:  repairing the computer).

rd party software (column 6, lines 44-67, column 8, lines 30-45:  repairing the computer).

i) remove file and folder threats – threat embed themselves into temp folders, internet browser cache, and other hidden or controlled system locations (column 6, lines 44-67, column 8, lines 30-45:  repairing the computer with a virus repair program).

j) download control code – download program, executables, code, software or components to execute step 2 functionality (column 8, lines 20-40:  downloading the virus scanning software into local computer).
Step 2 Threat removal, system and user security scans and repairs (column 6, lines 44-67, column 8, lines 30-45:  repairing the computer with a virus repair program).
a) Remove disablers - these affect startup, launching of programs or executables, known low level bugs, those bugs that affect processes or services, those that attach to or hide in executables. services, processes, files or folders (column 6, lines 44-67, column 8, lines 30-45:  repairing the computer with a virus repair program).
b) Remove security programs - use rippers and/or 3rd party software to automatically remove anti-virus. malware or security programs that have been disabled or corrupted by threats. It is recognized in the industry that these programs are compromised by threats to interrupt their ability to remove the same threats (column 6, lines 44-67, column 8, lines 30-45:  removing the viruses with an anti-virus program).
repairing the computer with a virus repair program).
d) Connect to the internet - automatically connect to the internet to upload results and download additional instructions if necessary (column 7, lines 1-20:  establish a communication with the remote computer).
e) Repair, clean and remove multiple threat types types - It is understood in the industry that different types of scanners with varied technologies are more effective for specific threat types. A plethora of scanner types exists including file scanners, holistic scanners, browser scanners and more. No single scanner covers ail technologies so it is necessary to run multiple types of scanners. multiple times to remove all threats and ensure system security (column 6, lines 44-67, column 8, lines 30-45:  repairing the computer with a virus repair program)..
g) restart and pass results up to server (column 8, line 45 – column 9, line 15:  virus scanning is complete and it is determined if any viruses are found).
	Reinert does not explicitly disclose restarting the computer.  Reinert also does not discloses repair and reset windows components and defaults - performs repair and reset of the operating system or control programs features, files, permissions, defaults, settings, states or other pertinent settings to the proper operation of the computer that was corrupted or compromised due to the running or presence of, or the removal of, threats.  Largman discloses resetting and restarting the computer to a known initial state (paragraph 0265).  It would have been obvious to one of ordinary skill in the art to incorporate the reset mode of Largman into the system of Reinert so that the computing environment can readily perform its processing operation normally (paragraph 0265).  

Claim 4 is rejected as applied above in rejecting claim 3.  Furthermore, Reinert discloses: 
	A method of claim 3 that detects and saves computer start-up, boot, conditions, settings, states and other relevant computer information.  The method on restart of the computer that monitors the boot to see if it was successful.  If startup or boot is not successful, method automatically recognizes the fault and provides and interface to allow a user to restore their computer to previous state.  In one embodiment, a program automatically detects unsuccessful boot or start-up and query’s the user to effect Repairs if they so choose (column 7, lines 30-60, column 8, lines 5-60:  the user can still boot the system even if the operating system or boot sector has been damaged; the user is prompted to conduct data recovery and/or virus repair operations).  Reinert does not explicitly disclose automatically recognizing a fault and restoring the computer to a previous state.  Largman discloses resetting and restarting the computer to a known initial state (paragraph 0265).  It would have been obvious to one of ordinary skill in the art to incorporate the reset mode of Largman into the system of Reinert so that the computing environment can readily perform its processing operation normally (paragraph 0265).  


Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinert et al. (U.S. Patent 6,347,375) in further in view of Hoefelmeyer et al. (U.S. Patent Pub. No. US 2005/0086499) in further in view of McGlinchey et al. (U.S. Patent Pub. No. US 2004/0255270). 


Regarding claim 2, Reinert discloses: 
A method for computer users with no knowledge of computer repair that automates repairs, virus and  malware scans, threat removal, and enhances internet security without being (column 6, lines 44-67, column 8, lines 30-45:  removing the viruses with an anti-virus program).
(a) In one embodiment automated software uses individual tools, provides delivery' of software, programs and utilities per the process defined herein, to optimize repairs. threat removal, and subsequent repair of damaged components, settings, files, states, history. boot, and/or other critical component repairs to facilitate proper computer operation. In example, is some cases tools or threat scanners may need to be ran a second time, the sequencing may need to be changed, operations may need to be added or 3rd party tools incorporated seamlessly. The flexibility and adaptability of this method are needed to quickly respond to evolving threats (column 6, lines 44-67, column 8, lines 30-45:  removing the viruses with an anti-virus program).  
	Reinert does not explicitly disclose specific sequencing of tools and scanning multiple times.   Hoefelmeyer, in an analogous art, discloses multiple anti-virus scanners run in sequence (paragraphs 0009, 0032, 0035).  It would have been obvious to one of ordinary skill in the art to use multiple virus scanner as performed in Hoefelmeyer to take advantage of improved coverage (Hoefelmeyer:  paragraph 0032).
Reinert does not explicitly disclose a user interface which allows repairs to be done by non-technical users.  In an analogous art, McGlinchey discloses a system of generating text describing a process by which a virus is to be repaired or removed from a computer (paragraph 0101).  It would have been obvious to incorporate the UI automation component of McGlinchey into the system of Reinert so a user can easily repair a virus without any technical knowledge of the virus repair process (paragraphs 0081, 0101).


Claim 5 is rejected as applied above in rejecting claim 2.  Furthermore, Reinert discloses: 
	A method of claim 2 that disables or makes safe threats prior to and/or shortly after operating and or control software is launched on start-up of the computer.  It is understood in the industry that “disablers restrict, inhibit or stop security scanners, malware and virus scanners and other protection programs or tools from executing rendering them useless.  The invention automatically disables, turns off and/or renders harmless the disablers in various ways, each dedicated to specific threat types.  For example some threats may disable or affect the executable for the targeted program while others may have changed the folder names or individual component names.  It is understood that this is ongoing and evolving much like viruses, malware and threats and disarming these “disablers” will be ongoing as they are created.  As the computer starts, anomalies will be compared and “disabler” signatures monitored creating a repair list which is passed to repair tools (column 7, lines 27-60, column 8, lines 7-20:  bootable virus utility is used by the user may conduct virus repair operations to allow the system to boot).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH ABRISHAMKAR whose telephone number is (571)272-3786.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAVEH ABRISHAMKAR/
02/20/2021Primary Examiner, Art Unit 3649